Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Claim Objections
Claim 20 is objected to because of the following informalities:  in claim 20, line 4, “is disclosure” should be changed to “is disconnected”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 


Claims 1-4, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, and 10 of U.S. Patent No. 10,131,318 in view of US 2017/0120813 (Wilson et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation from the instant application, or obvious variations thereof, except for wherein the fob indicates at least one of a presence of a person secured by a seat belt associated with the sensing unit, and a distance of the fob from the sensing unit in response to the radio signals.  See claim mapping below.  However, Wilson discloses the fob can communicate a haptic or audible alert for a movement of a fob outside of a radius that is centered in the SMCU [0062; Table A; Abstract).  Therefore, it would have been obvious to one of ordinary skill .

Instant Application 17/142817
US Patent No. 10,131,318
1. A passenger safety system comprising: a sensing unit configured to be installed proximate to a seat occupiable by a person, wherein the sensing unit is a part of a securement system for securing the person in the seat; and a fob comprising a portable electronic device to provide human readable indications corresponding to radio signals from the sensing unit received via a fob communication channel, wherein the fob indicates at least one of a presence of a person secured by a seat belt associated with the sensing unit, and a distance of the fob from the sensing unit in response to the radio signals.
1. An alert system to monitor child safety comprising a seat belt buckle insert, the insert comprising: a female connecting buckle portion comprising an opening defined through a first side of the insert for releasably connecting with a male tongue of a safety belt, the male tongue of the safety belt receivable into the opening; a male connecting tongue portion extending from a second side of the insert opposite the first side and for releasably connecting with a female portion of a buckle of the safety belt; a mechanical release button for releasing the connection of the female connecting buckle portion of the seat belt buckle insert, wherein the mechanical release button passes through an opening on a third side of the insert and extends from an interior cavity of the insert through the third side of the insert, wherein the third side of the insert is physically between and connecting the first side and the second side; sensors connected to a controller and sensing 
    2. The alert system of claim 1, further comprising a portable wireless receiver for receiving messages generated by the controller indicating the connection status of the insert with the tongue and the buckle of the safety belt, wherein the messages are wirelessly transmitted from the seat belt buckle insert. 
    3. The alert system of claim 2, wherein the wireless receiver comprises an application running on programmable cellular telephone for processing and responding to the messages from the insert. 

(Note that a wireless cellular telephone is an obvious variation of a fob.)


2. The alert system of claim 1, further comprising a portable wireless receiver for receiving messages generated by the controller indicating the connection status of the insert with the tongue and the buckle of the safety belt, wherein the messages are wirelessly transmitted from the seat belt buckle insert. 
    3. The alert system of claim 2, wherein the wireless receiver comprises an application running on programmable cellular telephone for processing and responding to the messages from the insert. 

(Note that Bluetooth is an obvious type of wireless communication).

3. The passenger safety system of claim 1, wherein the fob communication channel is a cellular connection.
2. The alert system of claim 1, further comprising a portable wireless receiver for receiving messages generated by the controller indicating the connection status of the insert with the tongue and the buckle of the safety belt, wherein the messages are wirelessly transmitted from the seat belt buckle insert. 
    3. The alert system of claim 2, wherein the wireless receiver comprises an application running on 

(Note that Cellular is an obvious type of wireless communication).


1. An alert system to monitor child safety comprising a seat belt buckle insert, the insert comprising: a female connecting buckle portion comprising an opening defined through a first side of the insert for releasably connecting with a male tongue of a safety belt, the male tongue of the safety belt receivable into the opening; a male connecting tongue portion extending from a second side of the insert opposite the first side and for releasably connecting with a female 

.



Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,407,021. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation from the instant application, or obvious variations thereof.  See claim mapping below.

Instant Application No. 17/142817
US Patent No. 10,407,021
1. A passenger safety system comprising: a sensing unit configured to be installed proximate to a seat occupiable by a person, wherein the sensing unit is a part of a securement system for securing the person in the seat; and a fob comprising a portable electronic device to provide 


1. An alert system to monitor child safety comprising a seat belt buckle device, the seat belt buckle device comprising: a female connecting buckle portion comprising an opening defined through a first side of the seat belt buckle device for releasably connecting with a male tongue of a safety belt, the male tongue of the 
(Note that Bluetooth is an obvious type of wireless communication).


1. An alert system to monitor child safety comprising a seat belt buckle device, the seat belt buckle device comprising: a female connecting buckle portion comprising an opening defined through a first side of the seat belt buckle device for releasably connecting with a male tongue of a safety belt, the male tongue of the safety belt receivable into 
(Note that Cellular is an obvious type of wireless communication).


1. An alert system to monitor child safety comprising a seat belt buckle device, the seat belt buckle device comprising: a female connecting buckle portion comprising an opening defined through a first side of the seat belt buckle device for releasably connecting with a male tongue of a safety belt, the male tongue of the safety belt receivable into the opening; a release button .



Claims 1-4 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,889,263. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation from the instant application, or obvious variations thereof.  See claim mapping below.


Instant Application No. 17/142817
US Patent No. 10,889,263
1. A passenger safety system comprising: a sensing unit configured to be installed proximate to a seat occupiable by a person, wherein the sensing unit is a part 


3. A passenger safety system comprising: a sensing unit configured to be installed proximate to a seat occupiable by a person, wherein the sensing unit is a part of a securement system for securing the person in the seat; and a fob comprising a portable electronic device to provide human readable indications corresponding to radio signals from the sensing unit received via a fob communication channel, wherein the fob indicates at least one of a securement of a seat belt associated with the sensing 

3. A passenger safety system comprising: a sensing unit configured to be installed proximate to a seat occupiable by a person, wherein the sensing unit is a part of a securement system for securing the person in the seat; and a fob comprising a portable 

3. A passenger safety system comprising: a sensing unit configured to be installed proximate to a seat occupiable by a person, wherein the sensing unit is a part of a securement system for securing the person in the seat; and a fob comprising a portable electronic device to provide human readable indications corresponding to radio signals from the sensing unit received via a fob communication channel, wherein the fob indicates at least one of a securement of a seat belt associated with the sensing unit, a temperature proximate to the sensing unit, and a 



3. A passenger safety system comprising: a sensing unit configured to be installed proximate to a seat occupiable by a person, wherein the sensing unit is a part of a securement system for securing the person in the seat; and a fob comprising a portable electronic device to provide human readable indications corresponding to radio signals from the sensing unit received via a fob communication channel, wherein the fob indicates at least one of a securement of a seat belt associated with the sensing unit, a temperature proximate to the sensing unit, and a 

5. The sensing unit of the passenger safety system of claim 4, wherein the attachment mechanism sensor array comprises Hall-Effect sensors to determine whether the first attachment mechanism is disconnected and to determine whether the second attachment mechanism is disconnected.

6. The sensing unit of the passenger safety system of claim 4, the sensing unit further comprising a temperature sensor, and wherein the radio transmitter is further configured to wirelessly communication to at least one of a fob and a smartphone whether a temperature proximate to the child safety seat is within a predetermined acceptable range.
10. The passenger safety system of claim 7, the sensing unit further comprising a sensing unit indicator array comprising LEDs selectably illuminable to indicate whether the first attachment mechanism is disconnected and whether the second attachment mechanism is disconnected.
7. The sensing unit of the passenger safety system of claim 4, the sensing unit further comprising a sensing unit indicator array comprising LEDs selectably illuminable to indicate whether the first attachment mechanism is disconnected and 









4. A sensing unit of a passenger safety system, wherein the sensing unit comprises: a first attachment mechanism comprising a first shoulder strap of a child safety seat; a second attachment mechanism comprising a second shoulder strap of a child safety seat; a housing selectively connectable to the first attachment mechanism and the 

5. The sensing unit of the passenger safety system of claim 4, wherein the attachment mechanism sensor array comprises Hall-Effect sensors to determine whether the first attachment mechanism is disconnected and to determine whether the second attachment mechanism is disconnected.
17. The sensing unit of the passenger safety system of claim 13, the sensing unit further comprising a temperature sensor, and wherein the radio transmitter is further configured to wirelessly communication to at least one of a fob and a smartphone whether a temperature is within a predetermined acceptable range.
6. The sensing unit of the passenger safety system of claim 4, the sensing unit further comprising a temperature sensor, and wherein the radio transmitter is further configured to wirelessly communication to at least one of a fob and a smartphone whether a temperature proximate to the child safety seat is within a 

7. The sensing unit of the passenger safety system of claim 4, the sensing unit further comprising a sensing unit indicator array comprising LEDs selectably illuminable to indicate whether the first attachment mechanism is disconnected and whether the second attachment mechanism is disconnected.
19. A sensing unit of a passenger safety system, wherein the sensing unit comprises: a housing selectively connectable to at least one of a first attachment mechanism and a second attachment mechanism and having a release button configured to selectively disconnect at least one of the least one of the first attachment mechanism and the second attachment mechanism from the 


4. A sensing unit of a passenger safety system, wherein the sensing unit comprises: a first attachment mechanism comprising a first shoulder strap of a child safety seat; a second attachment mechanism comprising a second shoulder strap of a child safety seat; a housing selectively connectable to the first attachment mechanism and the second attachment mechanism and having a release button configured to selectively disconnect the first attachment mechanism and the second attachment mechanism from the housing; an attachment mechanism sensor .




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent Application Publication No. 2017/0120813 (Wilson et al.).

Regarding claim 1, Wilson discloses a passenger safety system (system to safely transport passengers; Title; Abstract) comprising: 
a sensing unit configured to be installed proximate to a seat occupiable by a person, wherein the sensing unit is a part of a securement system for securing the person in the seat (each of the control units for seats further includes one or more sensors to identify the presence/absence of an occupant; includes one or more sensors to identify whether seat belts are fastened/unfastened [0059]; Fig. 2B-4; further the SMCU includes a sensor that measures ambient temperature [0059]); and 


wherein the fob indicates at least one of a presence of a person secured by a seat belt associated with the sensing unit and a distance of the fob from the sensing unit in response to the radio signals (a movement of a Fob outside of a radius that is centered in the SMCU may also cause an alert to be communicated to the holder of the Fob [0062]; Table A; temperature alert to Fob; Table A; Abstract).

Regarding claim 2, Wilson further discloses the fob communication channel is a Bluetooth connection (Communication may be implemented with Bluetooth communications; [0224]).

Regarding claim 3, Wilson further discloses the fob communication channel is a cellular connection (Communication may be implemented with cellular communications; [0224]).

Regarding claim 4, Wilson further discloses wherein the sensing unit is a portion of a child safety seat (sensors are part of the seats [0059]; [0093]).

Regarding claim 5, Wilson further discloses wherein the sensing unit is interstitially connectable between a conjugate slot and tab of a seat belt connection, the sensing unit 444850-1821-0195.1Attorney Docket No. 650269-1003 configured to determine whether the conjugate slot and tab are both properly fastened to a housing of the sensing unit (extender unit is utilized to identify whether a seat belt is buckled or unbuckled. The extender unit may include a female buckle assembly and a male buckle assembly. The female buckle assembly may include a sensor that senses whether the female buckle is buckled/unbuckled. The male buckle assembly may include a sensor that senses whether the male buckle is buckled/unbuckled [0095] Fig. 2B-2).

Regarding claim 6, Wilson further discloses wherein the sensing unit is further configured for operative communication with a remote device comprising a smart phone via a remote device communication channel comprising a cellular connection, and wherein the remote device indicates at least one of the securement of the seat belt associated with the sensing unit, the temperature proximate to the sensing unit, and the distance .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 7, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0120813 (Wilson et al.).

Regarding claim 7, Wilson teaches the system of claim 1 as discussed above.  Wilson further teaches wherein the sensing unit comprises: 
a first attachment mechanism comprising a first shoulder strap of a child safety seat; a second attachment mechanism comprising a second shoulder strap of a child safety seat (see child seat straps, Fig. 2B-1); 
a housing selectively connectable to the first attachment mechanism and the second attachment mechanism and having a release button configured to selectively disconnect the first attachment mechanism and the second attachment mechanism from the housing (See Fig. 2B-1, item 118); and 
an attachment mechanism sensor array to determine whether the first attachment mechanism is disconnected and to determine whether the second attachment mechanism is disconnected (The left belt buckle sensor (224) and the right belt buckle sensor (226) communicate status to the LLCU (118).
While Wilson does not expressly disclose the attachment mechanism sensor array disposed in the housing, it would have been an obvious modification to one of ordinary skill in the art to incorporate the seat belt sensors into the housing 118, as combining separate elements into one is an obvious modification to one of ordinary skill in the art and does not reflect an advancement in the art.

Regarding claim 10, Wilson further discloses a sensor unit indicator array comprising LEDs selectably illuminable to indicate whether the first attachment mechanism is disconnected and whether the second attachment mechanism is disconnected (display LEDs may blink at different rates to indicate different conditions including whether the seat belt is buckled [0096]; Fig. 2B-4).

Regarding claim 19, Wilson teaches a sensing unit of a passenger safety system, wherein the sensing unit comprises:

a housing selectively connectable to at least one of a first attachment mechanism and a second attachment mechanism and having a release button configured to selectively disconnect at least one of the least one of the first attachment mechanism and the second attachment mechanism from the housing (See Fig. 2B-1, item i116); and

an attachment mechanism sensor array to determine whether the first attachment mechanism is disconnected and to determine whether the second attachment mechanism is disconnected (The Left belt buckle sensor (224) and the right belt buckle sensor (226) communicate status to the LLCU (118).

While Wilson does not expressly disclose the attachment mechanism sensor array disposed in the housing, it would have been an obvious modification to one of ordinary skill in the art to incorporate the seat belt sensors into the housing l18, as combining separate elements into one is an obvious modification to one of ordinary skill in the art and does not reflect an advancement in the art. 


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0120813 (Wilson et al.) in view of US Patent Application Publication No. 2004/0227638 (Frank et al.).

Regarding claim 8, Wilson describes the system of claim 7 as discussed above.  Wilson fails to expressly disclose Hall-effect sensors to determine whether the first attachment mechanism is disconnected and to determine whether the second attachment mechanism is disconnected.
	Frank discloses a seat belt buckle sensor that uses Hall effect sensors [0032].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wilson and utilize Hall effect sensors because they are 

Regarding claim 9, Wilson further discloses the sensing unit further comprises a temperature sensor (further the SMCU includes a sensor that measures ambient temperature; [0059]).


Conclusion
Claims 12-18 and 20 have no prior art rejections, but they not allowable due to the double patenting rejections as discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Trummer (US 2013/0021476; Child seat safety system)
Lewis-Cheeks (US 2017/0043714; Car seat child-aware alert system and application)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683